Citation Nr: 0500656	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  01-08 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a skin rash.  

2.  Entitlement to service connection for a left hip 
condition secondary to the service-connected lumbar myositis.  

3.  Entitlement to a temporary total rating based on 
convalescence from hip surgery, pursuant to the provisions of 
38 C.F.R. § 4.30 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
May 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) from March 2001 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Columbia, South Carolina, which denied the 
aforementioned claims.  The veteran testified at a July 2004 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of that hearing is in the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends service connection is warranted for the 
veteran's left hip disability secondary to his service-
connected back condition.  He maintains he has an altered 
gait and limited strength related to his service-connected 
back disability, which in turn has caused the claimed hip 
disability.  He also asserts he has had a skin condition 
since service and that the record includes new and material 
evidence to reopen that claim.  

A review of the record reveals that the veteran has been 
treated for both his back and left hip conditions.  His 
service-connected back condition often related to strain and 
complaints of radiation on the left side.  VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  The veteran should be provided a VA 
orthopedic examination to provide an opinion as to the 
etiology of his left hip condition.  

As for reopening of the veteran's claim for service 
connection for a skin condition, the veteran has indicated at 
the outset of his claim that he has been treated for a skin 
rash at the VA Columbia, South Carolina VA Medical Center 
(VAMC).  The RO indicated in the record that the veteran had 
only been treated for his skin condition at the Charleston, 
South Carolina VAMC.  VA has constructive notice of documents 
generated by VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Since the records only show one outpatient treatment record 
in August 2000 from Charleston VAMC, and he indicates that he 
has been receiving treatment for his skin condition from the 
Columbia VAMC, a search for his VA records should be made.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  Obtain from the Columbia VAMC all 
outstanding VA treatment records 
pertinent to treatment of the veteran's 
skin condition.  All attempts to secure 
this evidence should be documented in the 
claims folder.  Associate all documents 
obtained with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
nature and extent of any left hip 
condition.  All indicated studies should 
be performed.  For any such disability 
diagnosed, the examiner should be asked 
to offer an opinion with supporting 
rationale as to whether it is likely, 
unlikely, or at least as likely as not 
that any diagnosed left hip condition had 
its onset in service or was caused 
secondary to the veteran's service-
connected lumbar myositis.  The claims 
file should be provided to the examiner 
for review.  

3.  When the requested development is 
complete, the RO should readjudicate the 
aforementioned claims.  If a benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran's claim for a 
temporary total rating based on convalescence from hip 
surgery, under the provisions of 38 C.F.R. § 4.30, is held in 
abeyance during the pendency of this remand.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



